977 So.2d 736 (2008)
Justin Scott BELL, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-2977.
District Court of Appeal of Florida, Fifth District.
March 25, 2008.
James S. Purdy, Public Defender, and Leonard R. Ross, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Robin A. Compton, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Terry v. State, 111 So.2d 1093 (Fla. 5th DCA 2001).
MONACO, LAWSON and EVANDER, JJ, concur.